Title: To James Madison from Hubbard Taylor, 20 May 1801
From: Taylor, Hubbard
To: Madison, James


Dear sirClarke County Kentucky 20th. May 1801
In consequence of a letter from my old and worthy friend your father dated last fall, I have lately drawn on him for 66⅔ dollars, in favor of John Lourdin of Lexington in this state, with a promise to get the bill negociated with Robt. Patton of Frdricksg. Since this transaction, I have been informed of your fathers death and altho I had written him what I had done, which probably has fallen into your hands, I have taken the liberty to advise you of it & hope you will see the bill paid. The Money is for the purpose of taxes &c. both State, & Federal, that are now due & those of the former, that shall become due on the Lands I have been requested to attend to, by my departed friend—and which I shall with pleasure continue to do, unless otherwise directed by you, or some person properly authorised to forbid it. The dispursements of the Monies that have & shall be paid [by] my orders on the business shall be accounted for, from time, to time, as the payments are made.
There will be a deposit of the draft remaining in my hands after all the demands now against the Lands are satisfyed, but I could not get a bill of a less dignity conveniently negotiated.
While I am writing I cannot but express my heart felt joy to find so general a satisfaction pervade the Country I live in, at the election of Mr. Jefferson—which seems to have considerably encreased at his appointments, already made. Give me leave to assure you sir, that your acceptance of the Office of Secretary of State, adds greatly to the confidence of all the Kentuckians and well wishers to the new administration. I therefore most cordially congratulate you on the event, being well ⟨con⟩vinced that the love of your Country, has been the only motive that has induced you to step forward into political life at this juncture of public affairs. God grant that your labors may be better rewarded than they have heatherto been by a misguided Count[r]y thro the influence of an ⟨entin[s]led?⟩ junto, wh. I hope is now crumbling away never to unite again.
I am well aware of many difficulties, the new administration will have to combat with, it behoves every republican to be upon the watch, and to check any errors of the warm enthusiest of the same sentiments, who tho, well meaning look too anxiously for sudden and radical changes, this seems to be the policy of the judicious & ⟨sturdy⟩ part of the community in this quarter, which to gether with a jealous care of our elections a prompt obedience to the Laws will I trust ere its long bring us again on the firm basis of true Republicanism and make us a rich, happy & peacefull nation.
I have just recollected that in a letter to your father I had suggested to him the proprietety of resurveying the Lands he has in the lower parts of this Country, I propose to take that method with my own & make the corners more notible—and designate some natural objects for the greater future certainty of Identifying them—great evils already exist in this Count[r]y for want of a more specially in the discriptions of the Certifts. of survey. If this strikes you as proper, and you are intersteed [sic] in those Lands on P. Creek, you can signify to me your wish. My Land lies in the same quarter and I can do yours, or have it done, if required.
My best wishes for your health & happiness & beleave me to be with the greates[t] reguard & Esteem yr respectful Friend
H. Taylor.
 

   
   RC (DLC). Docketed by JM.



   
   Beginning in 1780 JM’s father and brothers Ambrose and William had joined with George Mason and others in registering extensive claims to Kentucky lands on and near Panther Creek, not far from its mouth on the Green River and south of present-day Owensboro. Title to James Madison, Sr.’s 10,000-acre claim had been legally encumbered for many years, and in the spring of 1801 a case being appealed to the Supreme Court threatened to invalidate it (Ketcham, James Madison, pp. 145–46; papers related to Madison and Mason land claims in Kentucky [DLC, vol. 91]; Joseph H. Daveiss to JM, 4 Nov. 1801 [DLC]).



   
   On the bewildering complexity of Kentucky land claims in this period, including difficulties arising from crude or inaccurate surveys, see Mary K. Bonsteel Tachau, Federal Courts in the Early Republic: Kentucky, 1789–1816 (Princeton, N.J., 1978), pp. 167–90.



   
   Hubbard Taylor (1760–1845), JM’s distant kinsman, was born in Caroline County, Virginia, and moved to Kentucky in 1790. There he acted as surveyor for the Madisons and Masons (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 8:455 n. 5; Daveiss to JM, 4 Nov. 1801 [DLC]; 1 Cranch 50).


